Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 03/31/2021. Claims 1, 6, 7 and 13 were amended. Claims 3, 4, 9, 10, 15 and 16 were cancelled. No new claim was added. Claims 1-2, 5-8, 11-14 and 17-20 are pending.
Response to Arguments
The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190313446, henceforth “Kim”) in view of Zhou et al. (US 20210021442, henceforth “Zhou”) and further in view of Hartung et al. (US 20180196434, henceforth “Hartung”.).
Examiner’s note: in what follows, references are drawn to Kim unless otherwise mentioned.
Regarding claim 1, Kim teaches a network system for a vehicle (FIG. 2 and FIGS. 3A-3C), the network system comprising: 
a data bus (FIG. 3A item 360, see [0034].) ; 
a first sensor node in communication with the data bus (FIGS. 3A-3C  show a communication environment of the vehicle, an embodiment of interior sensors within the vehicle, and an embodiment of a navigation system of the vehicle respectively, see [0006]-[0008]. FIG. 8 is a block diagram of DTE 800. The DTEs includes navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368. DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704, see [0120]. FIGtraining training training . 10 shows a block diagram of a system 1000 utilizing three or more DTE in communications over communication network 1050. The wired connections are made between DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. The communication network 1050 may be bus 360 (FIG. 3A) , and/or bus 704 (FIG. 7), see [0128]. So, DTE 0 (1010) is a first sensor node in communication with the data bus 360/704.); 
a second sensor node in communication with the data bus (FIG. 10 shows item DTE 1 (1020) and communication network 1050. The communication network 1050 may be bus 360 (FIG. 3A) , and/or bus 704 (FIG. 7), see [0128]. So, DTE 1 (1020) is a second sensor node in communication with the data bus 360/704.); 
a third sensor node in communication with the data bus (FIG. 10 shows item DTE 2 (1030) and communication network 1050. The communication network 1050 may be bus 360 (FIG. 3A) , and/or bus 704 (FIG. 7), see [0128]. So, DTE 2 (1030) is a third sensor node in communication with the data bus 360/704.); and 
wherein the first sensor node (FIG. 10 item DTE 0 (1010), see [0128]. FIG. 8 is a block diagram of a DTE 800, see [0120].) comprises: 
one or more processors (FIG. 10, the hardware element of DTE includes one or more central processing units (CPUs) 708 (FIG. 8), see [0120].), 
a sensing element configured to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information is collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information is processed to determine targets inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200, see [0029]-[0031]. FIGS. 3A-3C are block diagrams of an embodiment of a communication environment 300 of the vehicle 100 in accordance with embodiments of the present disclosure.  The communication system 300 may 
control data 364, computing devices 368, display devices 372, and other components 374 that may be associated with a vehicle 100, see [0034]. FIG. 8 is a block diagram of DTE 800 associated with one or more components described herein. In various embodiments, DTEs include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368, see [0120]. This technique is used by a sensing element to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors.),
a memory device in communication with the one or more processors, the memory device storing a communications module and a data processing module (The sensor data memory 344 may store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems, see [0047]. FIG. 8, DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704. The hardware elements includes one or more central processing units (CPUs) 708. DTE 800  comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code/programs 830. DTE 800 includes a processing acceleration unit 732, which can include a DSP, a special-purpose processor, and/or the like. DTE 800 also includes computer readable/storage media reader 724, storage device(s) 720 etc., see [0120]-[0123].), 
training  node (Components, such as sensors, cameras, displays, and other components, generally called data terminal equipment (DTE), intercommunicate via the communication network to make decisions capable of assisting in driving operations, e.g., autonomous or semi-autonomous control, see [0003]. FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. Each DTE consists of Host, DLL consisting of  MAC Control and MAC (CSMA/CD) and PHY. DTE PHYs network interfaces comprises a physical Ethernet connection transceiver to transmit and receive messages over communication network 1050. Signal transmission gating instruction set 820 (FIG. 8) is contained in PHY 1018, 1028 and 1038, or equivalent network FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050. The master node 900 initiates a start of cycle by broadcasting a beacon message to all of the DTEs, including DTE 1 (1220), DTE 2 (1230), DTE N (1250), and other DTEs represented as ellipses 1240. The order of the transmit opportunity corresponds to the unique identifier for each node, see [0130]. This technique is used by the DTE0 (FIG. 10) to receive sensor data generated and transmitted by the DTE1. The missing/crossed out limitations will be discussed in view of Zhou.), 
the data processing module having instructions that when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and (The sensor data memory 344 may store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems, see [0047]. FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200. In some cases, information from multiple sensors 116A-K may be processed to form composite sensor detection information. For example, a first sensor 116A and a second sensor 116F may correspond to a first camera 116A and a second camera 116F aimed in a forward traveling direction of the vehicle 100. In this example, images collected by the cameras 116A, 116F are combined to form stereo image information. This composite information may increase the capabilities of a single sensor in the one or more sensors 116A-K by, for example, adding the ability to determine depth associated with targets in the one or more detection zones 208, 216A-D, see [0029]-[0031]. The missing/crossed out limitations will be discussed in view of Hartung.), and 
the communications module having instructions when executed by the one or more processors causes the one or more processors to (FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. One or more DTE DLLs also contain the scheduling algorithm instruction set 930. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by the DTE2 (FIG. 10) to receive aggregate data transmitted by the DTE0. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from the second sensor node that the first sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by the second sensor node, (2) the data processing module having instructions that when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and at least portions of the sensor data, (3) the communications module having instructions when executed by the one or more processors causes the one or more processors to publish the aggregate data to the third sensor node that is subscribed to the first sensor node.
 However, Zhou discloses the missing/crossed limitations comprising: (1) the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from the second sensor node that the first sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by the second sensor node, (3) the communications module having instructions when executed by the one or more processors causes the one or more processors to publish the aggregate data to the third sensor node that is subscribed to the first sensor node (For both 1 and 3: FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with monitoring module 620A and stored in a message queue associated with monitoring module 620D, see [0059]- [0063]. This system is used by the communications module having instructions when executed by the one or more processors causes the one or more processors to receive/publish input/output data from a sensor node that the sensor node is subscribed to via the data bus, the input data including data regarding at least one condition sensed by another sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Hartung discloses the missing/crossed limitations comprising: (2) the data processing module having instructions that when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and at least portions of the sensor data (FIG. 18 illustrates a system in which embodiments of an  autonomous vehicle interface system is implemented. In this autonomous vehicle interface system nodes are each implemented as a distributed node for independent data processing of low-level sensor data and/or high-level system data. Any of the system nodes 1808 can be implemented with various components, such as a processing system and memory, as well as any number and combination of differing components as further described with reference to the example device shown in FIG. 19. A system 1812, and a power source 1814, such as any type of battery or other power source that may be implemented in an autonomous vehicle.  The memory 1810 of the sensor node can maintain sensor data 1816 (e.g., low-level sensor data received from a sensor), as well as node data 1818, such as processed node data (e.g., high-level system data), configurable settings of the sensor node, and any other type of node data. The system nodes 1808 include node control 1820 that can be maintained as executable instructions (e.g., a software application, component, or module) stored on computer-readable storage memory, such as any suitable memory device or electronic data storage (e.g., the memory 1810).  Additionally, the node control can be executed with the to implement embodiments of the autonomous vehicle interface system.  For example, the node control of a system node is implemented to perform various method operations to implement embodiments and features of an autonomous vehicle interface system. In implementations, components of the autonomous vehicle interface system 1804 may also communicate to store any type of the node data 1818 and/or any other type of architecture information in network-based data storage. In embodiments of the autonomous vehicle interface system described herein, the system is distributed as a multitude of nodes having functional elements with consistent messaging formats that create a uniform API for interacting with each sensor node, component, and module. In implementations of the autonomous vehicle interface system, a sensor node may be a module receiving input from several sensors, or even several different types of sensors, see [0073]-[0088]. This technique is .).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Hartung in order to make a more effective system by implementing robust and  secure mechanisms to prevent malicious activity, see (Hartung, [0058].).
Regarding claim 7, Kim teaches a method for communication in a sensor network (FIG. 2 and FIGS. 3A-3C), the method comprising the steps of:
receiving input data by a first sensor node from a second sensor node that the first sensor node is Components, such as sensors, cameras, displays, and other components, generally called data terminal equipment (DTE), intercommunicate via the communication network to make decisions capable of assisting in driving operations, e.g., autonomous or semi-autonomous control, see [0003]. FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This technique is used by the DTE0 to sense and generate sensor data. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. Each DTE consists of Host, DLL consisting of  MAC Control and MAC (CSMA/CD) and PHY. DTE PHYs network interfaces comprises a physical Ethernet connection transceiver to transmit and receive messages over communication network 1050. , 
generating, by the first sensor node, aggregated data that includes at least portions of the input data and  (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information may be processed (e.g., via a processor, , and 
(FIG. 1, the vehicle 100 may, for example, include at least one of a ranging and imaging system 112 (e.g., LIDAR, etc.), an imaging sensor 116A, 116F (e.g., camera, IR, etc.), a radio object-detection and ranging system sensors 116B (e.g., RADAR, RF, etc.), ultrasonic sensors 116C, and/or other object-detection sensors 116D, 116E.  In some embodiments, the LIDAR 
system 112 and/or sensors may be mounted on a roof 130 of the vehicle 100.  In one embodiment, the RADAR sensors 116B may be disposed at least at a front 110, back 120, or side 160 of the vehicle 100.  Among other things, the RADAR sensors may be used to monitor and/or detect a position of other vehicles, pedestrians, and/or other objects near, or proximal to, the vehicle 100, see [0028]. FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. This technique is used by the DTE0 (FIG. 10) to 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) receiving input data by a first sensor node from a second sensor node that the first sensor node is subscribed to, the input data including data regarding at least one condition sensed by the second sensor node, (2) generating, by the first sensor node, aggregated data that includes at least portions of the input data and at least portions of sensor data generated by the sensing element, (3) publishing, by the first sensor node, output data to a third sensor node that is subscribed to the first sensor node, the output data including data regarding the at least one condition sensed by a sensing element of the first sensor node.
However, Zhou discloses the missing/crossed limitations comprising: (1) receiving input data by a first sensor node from a second sensor node that the first sensor node is subscribed to, the input data including data regarding at least one condition sensed by the second sensor node, (2) generating, by the first sensor node, aggregated data that includes at least portions of the at least portions of sensor data generated by the sensing element, (3) publishing, by the first sensor node, output data to a third sensor node that is subscribed to the first sensor node, the output data including at least position of the sensor data (For both 1 and 2: FIG. 2, in one embodiment, sensor system 115 includes, but it is not limited to, one or more cameras 211, global positioning system (GPS) unit 212, inertial measurement unit (IMU) 213, radar unit 214, and a light detection and range (LIDAR) unit 215.  GPS system 212 may include a transceiver operable to provide information regarding the position of the autonomous vehicle, see [0025]. FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Zhou in order to make a more effective method by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Hartung discloses the missing/crossed limitations comprising: (2) generating, by the first sensor node, aggregated data that includes at least portions of the input data and at least portions of sensor data generated by the sensing element (FIG. 18 illustrates a system in which embodiments of an  autonomous vehicle interface system is implemented. In this autonomous vehicle interface system, system nodes are each implemented as a distributed node for independent data processing of low-level sensor data and/or high-level system data. Any of the system nodes 1808 can be implemented with various components, such as a processing system and memory, as well as any number and combination of differing components as further 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Hartung in 
Regarding claim 13, Kim teaches a sensor node comprising: 
one or more processors (FIG. 10, the hardware element of DTE includes one or more central processing units (CPUs) 708 (FIG. 8), see [0120].); 
a sensing element configured to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information is collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information is processed to determine targets inside one or more detection zones 208, 216A-D associated with the vehicle sensing environment 200, see [0029]-[0031]. FIG. 8 is a block diagram of DTE 800 associated with one or more components described herein. In various embodiments, DTEs include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368, see [0120]. This technique is used by a sensing element to sense at least one condition and generate sensor data based on the sensed at least one condition, the sensing element being in communication with the one or more processors.); 
a memory device in communication with the one or more processors, the memory device storing a communications module and a data processing module (The sensor data memory 344 may store instructions used by the sensor processor 340 for processing sensor ;
the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from a first external sensor node that the sensor node is (Components, such as sensors, cameras, displays, and other components, generally called data terminal equipment (DTE), intercommunicate via the communication network to make decisions capable of assisting in driving operations, e.g., autonomous or semi-autonomous control, see [0003]. FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, ;
the data processing module having instructions when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and (The sensor data memory 344 may store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems, see [0047]. FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information may be collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200. This information may be processed (e.g., via a processor, computer-vision system, etc.) to determine targets (e.g., objects, signs, people, markings, roadways, conditions, etc.) inside one or and 
the communications module having instructions when executed by the one or more processors causes the one or more processors to (FIG. 2, one or more sensors or systems 116A-K, 112 of the vehicle 100 generate sensor data, see [0029]-[0031]. The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. The vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. This technique is used by the DTE0 (FIG. 10) to generate sensor data. Signal transmission gating instruction set 820 (FIG. 8)  is contained in PHY 1018, 1028 and 1038, or equivalent network interface. In some embodiments, the signal transmission gating instruction set 820 contains the augmented PLCA. 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from a first external sensor node that the sensor node is subscribed to, the input data including data regarding at least one condition sensed by the first external sensor node, (2) the data processing module having instructions when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and at least portions of the sensor data, (3) the communications module having instructions when executed by the one or more processors causes the one or more processors to publish the aggregated data to a second external sensor node that is subscribed to the sensor node.
 However, Zhou discloses the missing/crossed limitations comprising: (1) the communications module having instructions when executed by the one or more processors causes the one or more processors to receive input data from a first external sensor node that the sensor node is subscribed to, the input data including data regarding at least one condition sensed by the first external sensor node, (2) the communications module having instructions when publish the aggregated data to a second external sensor node that is subscribed to the sensor node (For both 1 and 3: FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message to one of sensors 604B (e.g., a query for sensor status), the message is processed by monitoring module 620A and stored in a message queue or buffer associated with monitoring module 620A. Alternatively, the message may be transmitted based on subscription registry associated with 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Hartung discloses the missing/crossed limitations comprising: (2) the data processing module having instructions when executed by the one or more processors causes the one or more processors to generate aggregated data that includes at least portions of the input data and at least portions of the sensor data (FIG. 18 illustrates a system in which embodiments of an  autonomous vehicle interface system is implemented. In this autonomous vehicle interface system, system nodes are each implemented as a distributed node for independent data processing of low-level sensor data and/or high-level system data. Any of the system nodes 1808 can be implemented with various components, such as a processing system and memory, as well as any number and combination of differing components as further described with reference to the example device shown in FIG. 19. A system 1812, and a power source 1814, such as any type of battery or other power source that may be implemented in an autonomous vehicle.  The memory 1810 of the sensor node can maintain sensor data 1816 (e.g., low-level sensor data received from a sensor), as well as node data 1818, such as processed node data (e.g., high-level 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Hartung in order to make a more effective system by implementing robust and  secure mechanisms to prevent malicious activity, see (Hartung, [0058].).
Regarding claim 6, Kim and Zhou teach all the claim limitations of claim 1 above; and Kim further teaches, wherein (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and   FIG. 8 is a block diagram of DTE 800. The DTEs may include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368. DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704, see [0120]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. The DTE 0 (1010), DTE 1 (1020) are the first sensor node and the second sensor node respectively. The missing/crossed out limitations will be discussed in view of Zhou.).
However, Zhou discloses the missing/crossed limitations comprising: (1) the first sensor node and the second sensor node are subscribed a subscription, wherein the subscription is related to a function of the vehicle. However, Zhou discloses the missing/crossed limitations comprising: (1) the first sensor node and the second sensor node are subscribed a subscription, wherein the subscription is related to a function of the vehicle (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 20, Kim and Zhou teach all the claim limitations of claim 13 above; and Kim further teaches, wherein (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. There are a number of external sensors and systems. FIG. 3C, the vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle in response to the current vehicle location, sensed object information,  FIG. 8 is a block diagram of DTE 800. The DTEs may include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368. DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704, see [0120]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 1050, see [0128]-[0129]. The DTE 0 (1010), DTE 1 (1020) are the first sensor node and the second sensor node respectively. The missing/crossed out limitations will be discussed in view of Zhou.).
However, Zhou discloses the missing/crossed limitations comprising: (1) the sensor node and the second external sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle. However, Zhou discloses the missing/crossed limitations comprising: (1) the sensor node and the second external sensor node are subscribed a subscription, wherein the subscription is related to a function of a vehicle (FIG. 1, wireless communication system 112 is to allow communication between autonomous vehicle 101 and external systems, such as devices, sensors, other vehicles, etc , see [0028]. FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
	Regarding claim 18, Kim and Zhou teach all the claim limitations of claim 13 above; and Kim further teaches wherein the sensor node is mounted within a vehicle (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100, see [0029]. FIG. 3B shows a block diagram of an embodiment of interior sensors 337 for a vehicle 100. The interior sensors 337 may be arranged into one or more groups, based at least partially on the function of the interior sensors 337. For example, the interior space of a vehicle 100 may include environmental sensors, user interface sensor(s), and/or safety sensors. Additionally or alternatively, there may be sensors associated with various devices inside the vehicle, see [0054].  FIG. 8 is a block diagram of DTE 
 Regarding claim 19, Kim and Zhou teach all the claim limitations of claim 18 above; and Kim further teaches wherein the sensor node and at least one of the first external sensor node and the second external sensor node is in communication with a data bus (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. FIG. 3B shows a block diagram of an embodiment of interior sensors 337 for a vehicle 100. The interior sensors 337 may be arranged into one or more groups, based at least partially on the function of the interior sensors 337. For example, the interior space of a vehicle 100 may include environmental sensors, user interface sensor(s), and/or safety sensors. Additionally or alternatively, there may be sensors associated with various devices inside the vehicle, see [0054]. There are a number of external sensors and systems. The vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE, such as DTE 0 (1010) in FIG. 10, to transmit over communication network 
Regarding claim 12, Kim and Zhou teach all the claim limitations of claim 7 above; and Kim further teaches wherein the first sensor node is mounted within a vehicle (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100, see [0029]. FIG. 3B shows a block diagram of an embodiment of interior sensors 337 for a vehicle 100. The interior sensors 337 may be arranged into one or more groups, based at least partially on the function of the interior sensors 337. For example, the interior space of a vehicle 100 may include environmental sensors, user interface sensor(s), and/or safety sensors. Additionally or alternatively, there may be sensors associated with various devices inside the vehicle, see [0054].  FIG. 8 is a block diagram of DTE 800 associated with one or more components described herein. In various embodiments, DTEs may include navigation systems 302, driving vehicle sensors 304, interior sensors 337, sensor processor(s) 340, vehicular control subsystem 348, communications subsystems 350, navigation source 356A, control source 356B, control data 364, display device(s) 372, and/or computing device(s) 368, see [0120]. So, the first sensor node is mounted within a vehicle.).
Claims 2, 5, 8, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20190313446, henceforth “Kim”) in view of Zhou et al. (US 20210021442, henceforth “Zhou”) and further in view of Hartung et al. (US 20170139411, henceforth “Hartung2”).
Regarding claim 2, Kim and Zhou teach all the claim limitations of claim 1 above; and Kim further teaches wherein the memory device stores a data processing module having instructions when executed by the one or more processors of the first sensor node causes the one or more processors to (The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704. The hardware elements includes one or more central processing units (CPUs) 708. DTE 800 may also comprise software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. DTE 800 also includes computer readable/storage media reader 724, storage device(s) 720 etc., see [0120]-[0123].): 
(FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This system is used to sense and generate sensor data. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. FIG. 10 shows  ;   
(The missing/crossed out limitations will be discussed in view of Hartung.); and 
(FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by a DTE to transmit sensor data to another DTE. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node, (2) determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node, (3) publish an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node. 
compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node (FIG. 7 illustrates a procedure 700 in which output of linked components is monitored to determine component failures. In block 702, outputs of at least three components of a safety-critical system are monitored. In block 704, the outputs of the at least three components are compared to determine whether each of the outputs indicates occurrence of a same event, see [0093]-[0096]. This technique is used to compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.), (2) determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node (The safety manager 512 obtains the messages published by the components 506, 508 in addition to those published by the component 504. The safety managers 514, 516 obtain messages in a similar manner. Further, the safety managers 512, 514, 516 each compare the outputs of the components 504, 506, 508 to determine whether the outputs indicate occurrence of a same event. In block 706, responsive determining that an output of one of the components does not indicate the occurrence of the same event and the outputs of the other components do indicate the occurrence of the same event, the one component is identified as having failed. In this scenario, the safety managers 512, 514, 516 determine a discrepancy based on the comparing at block 704, see[0096]- [0097]. This technique is used to determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Hartung2 in 
Zhou discloses the missing/crossed limitations comprising: (3) publish an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 620A is responsible for handling messages published by its clients such as autonomous driving modules 601. Similarly, messaged-based monitoring modules 620B-620D are responsible handling messages published by their clients 604A and micro-controller unit (MCU) 704, GPUs 603, and sensors 604B, respectively. In one embodiment, when client 601 (e.g., perception module 302) posts a message 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s system by adding the teachings of Zhou in order to make a more effective system by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
 	Regarding claim 8, Kim and Zhou teach all the claim limitations of claim 7 above; and Kim further teaches further comprising the steps of:
(FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This system is used to sense and generate sensor data. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently ; 
(The missing/crossed out limitations will be discussed in view of Hartung2.); and 
(FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by a DTE to transmit sensor data to another DTE. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) comparing, by the first sensor node, the input data from the second sensor node with sensor data generated by the sensing element, (2) determining, by the first sensor node, a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element, (3) publishing, by the first sensor node, an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node. 
However, Hartung2 discloses the missing/crossed limitations comprising: (1) comparing, by the first sensor node, the input data from the second sensor node with sensor data generated by the sensing element (FIG. 7 illustrates a procedure 700 in which output of linked components is monitored to determine component failures. In block 702, outputs of at least three components of a safety-critical system are monitored. In block 704, the outputs of the at least three components are compared to determine whether each of the outputs indicates occurrence of a same event, see [0093]-[0096]. This technique is used to compare the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.), (2) determining, by the first sensor node, a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element (The safety manager 512 obtains the messages published by the components 506, 508 in addition to those published by the component 504. The safety managers 514, 516 obtain messages in a similar manner. Further, the safety managers 512, 514, 516 each compare the outputs of the components 504, 506, 508 to determine whether the outputs indicate occurrence of a same event. In block 706, responsive determining that an output of one of the components does not indicate the occurrence of the same event and the outputs of the other components do indicate the occurrence of the same event, the one component is identified as having failed. In this scenario, the safety managers 512, 514, 516 determine a discrepancy based on the comparing at block 704, see[0096]- [0097]. This technique is used for determining a data discrepancy error based on the 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Hartung2 in order to make a more effective method providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung2, [0104].).
Zhou discloses the missing/crossed limitations comprising: (3) publishing, by the first sensor node, an indicator of the data discrepancy error to the third sensor node that is subscribed to the first sensor node (FIG. 6, monitoring system 600 includes message publishers and subscribers 610 and 630 communicate with each other via a message-based monitoring mechanism 620. Publishers/subscribers 610 include autonomous driving modules 601, other software components 602, and autonomous driving accelerators 603. Publishers/subscribers 630 include sensors 604, vehicle platform 605 such as a CAN bus, and sensor processing modules 606. Sensors 604 can be any of the sensors as shown in FIG. 2. Sensor processing modules 606 can be any of the sensor units as shown in FIGS. 5A-5B. Each of the Publishers/subscribers 610 and 630 can register as a publishers and/or a subscriber in registry 633. FIG. 7 is a block diagram illustrating autonomous driving system architecture according to one embodiment. FIG. 7, system architecture 700 includes a central processing unit (CPU) 601 executing software components such as autonomous driving modules 601 communicatively coupled to other components such as sensors 604A-604B, vehicle platform/CAN bus 605 over a switching device and GPUs 603 over switching device 703. At least one sensor processing module 606 is positioned between sensors 604B and switching device 702. Messaged-based monitoring module 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s method by adding the teachings of Zhou in order to make a more effective method by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 14, Kim and Zhou teach all the claim limitations of claim 13 above; and Kim further teaches, further comprising a data processing module having instructions when executed by the one or more processors causes the one or more processors to (The processing of at least some sensor information provided by the vehicle sensors and systems 304 may be processed by at least one sensor processor 340. In some embodiments, the sensor data memory 344 store instructions used by the sensor processor 340 for processing sensor information provided by the sensors and systems 30, see [0047]. FIG. 8, DTE 800 is shown comprising hardware elements that may be electrically coupled via a bus 704. The hardware : 
(FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. This system is used to sense and generate sensor data. FIG. 8, DTE 800 comprises software elements, shown as being currently located within a working memory 736, including an operating system 810, signal transmission gating instruction set 820, and/or other code 830. The computer-readable storage media reader 724 can further be connected to a computer-readable storage medium, together comprehensively representing remote, local, fixed, and/or removable storage devices plus storage media for temporarily and/or more permanently containing computer-readable information. The communications system 728 may permit data to be exchanged with a network and/or any other computer, see [0120]-[0123]. FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050. FIG. 11 is a flowchart illustrating steps 1100 performed by the DTEs to transmit over communication network 1050, see [0128]-[0129]. The missing/crossed out limitations will be discussed in view of Hartung2.); 
(The missing/crossed out limitations will be discussed in view of Hartung2.); and
(FIG. 10 shows  DTE 0 (1010), DTE 1 (1020), DTE 2 (1030), as well as other DTEs 1040, and communication network 1050.  FIG. 11 is a flowchart illustrating steps 1100 performed by a DTE in FIG. 10, to transmit over communication network 1050. FIG. 12 shows a block diagram of a system 1200 utilizing master node 900 and three or more DTEs, such as DTE 1 (1220), DTE 2 (1230), DTE N (1250), and any additional DTEs, as represented by ellipses 1240, each in communications over communication network 1050, see [0128]-[0130]. This technique is used by a DTE to transmit sensor data to another DTE. The missing/crossed out limitations will be discussed in view of Zhou.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1) compare the input data from the first external sensor node with the sensor data generated by the sensing element, (2) determine a data discrepancy error based on the comparison of the input data from the first external sensor node with the sensor data generated by the sensing element, (3) publish an indicator of the data discrepancy error to second external sensor node that is subscribed to the sensor node. 
However, Hartung2 discloses the missing/crossed limitations comprising: (1) compare the input data from the first external sensor node with the sensor data generated by the sensing element (FIG. 7 illustrates a procedure 700 in which output of linked components is monitored to determine component failures. In block 702, outputs of at least three components of a safety-critical system are monitored. In block 704, the outputs of the at least three components are determine a data discrepancy error based on the comparison of the input data from the first external sensor node with the sensor data generated by the sensing element (The safety manager 512 obtains the messages published by the components 506, 508 in addition to those published by the component 504. The safety managers 514, 516 obtain messages in a similar manner. Further, the safety managers 512, 514, 516 each compare the outputs of the components 504, 506, 508 to determine whether the outputs indicate occurrence of a same event. In block 706, responsive determining that an output of one of the components does not indicate the occurrence of the same event and the outputs of the other components do indicate the occurrence of the same event, the one component is identified as having failed. In this scenario, the safety managers 512, 514, 516 determine a discrepancy based on the comparing at block 704, see[0096]- [0097]. This technique is used to determine a data discrepancy error based on the comparison of the input data from the second sensor node with the sensor data generated by the sensing element of the first sensor node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Hartung2 in order to make a more effective apparatus providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung2, [0104].).
Zhou discloses the missing/crossed limitations comprising: (3) publish an indicator of the data discrepancy error to second external sensor node that is subscribed to the sensor node 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Zhou in order to make a more effective apparatus by planning an optimal route and driving vehicle according to the planned route to reach the specified destination safely and efficiently, see (Zhou, [0031].).
Regarding claim 5, Kim and Zhou teach all the claim limitations of claim 1 above; and Kim further teaches wherein the second sensor node and the third sensor node are (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. In some embodiments, multiple sensors 116A-K may be effectively joined to increase a sensing zone and provide increased sensing coverage. For instance, multiple RADAR sensors 116B disposed on the front 110 of the vehicle may be joined to provide a zone 216B of coverage that spans across an entirety of the front 110 of the vehicle. In some cases, the multiple RADAR sensors 116B may cover a detection zone 216B that includes one or more other sensor detection zones 216A (sensors116C), see [0029]-[0032]. The missing/crossed out limitations will be discussed in view of Hartung.).
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the second sensor node and the third sensor node are a same sensor node. However, Hartung discloses the missing/crossed limitations comprising: (1) the second sensor node and the third sensor node are a same sensor node (The safety manager is capable of detecting whether the information from each of the components is in agreement. With regard again to the object 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Hartung2 in order to make a more effective apparatus providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung2, [0104].).
Regarding claim 11, Kim and Zhou teach all the claim limitations of claim 7 above; and Kim further teaches wherein the second sensor node and the third sensor node are (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the second sensor node and the third sensor node are a same sensor node. However, Hartung2discloses the missing/crossed limitations comprising: (1) the second sensor node and the third sensor node are a same sensor node (The safety manager is capable of detecting whether the information from each of the components is in agreement. With regard again to the object detection example, a safety manager can determine whether the information from each of the front-facing camera, the LiDAR, and the RADAR indicates the presence of an upcoming object. When the information indicates agreement (e.g., the information from the three sources each indicate there is an upcoming object), the safety managers can publish an operational message responsive to the agreement (e.g., an upcoming object is present). An operational message may indicate a sensed condition, a planned course of action, or a command or controlling a system to carry out the planned action, see [0053]. FIG. 5 illustrates a safety-critical architecture 500. The safety-critical system 502 is illustrated with components 504, 506, 508, and 510, which represent functionality to carry out some aspect of operation of the safety-critical system 502 outside of detecting component failure and failure management. The components 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Kim’s apparatus by adding the teachings of Hartung in order to make a more effective apparatus providing low-level data fusion, sophisticated filtering, and motion compensation in a fast, efficient, scalable, and embeddable data framework, see (Hartung2, [0104].).
 Regarding claim 17, Kim and Zhou teach all the claim limitations of claim 17 above; and Kim further teaches wherein the first external sensor node and the second external sensor node are (FIG. 2 shows a vehicle sensing environment 200 at least partially defined by the sensors and systems 116A-K, 112 disposed in, on, and/or about the vehicle 100. Sensor data and information are collected by one or more sensors or systems 116A-K, 112 of the vehicle 100 monitoring the vehicle sensing environment 200, see [0029]-[0031]. The vehicle control system 348, when operating in L4 or L5 and based on sensor information from the external and interior vehicle sensors, can control the driving behavior of the vehicle, see [0071]. There are a number of external sensors and systems. In some embodiments, multiple sensors 116A-K may be effectively joined to increase a sensing zone and provide increased sensing coverage. For instance, multiple RADAR sensors 116B disposed on the front 110 of the vehicle may be joined to provide a zone 216B of coverage that spans across an entirety of the front 110 of the vehicle. In some cases, the multiple RADAR sensors 116B may cover a 
As noted above, Kim is silent about the aforementioned missing/crossed limitations of: (1)  the second sensor node and the third sensor node are a same sensor node. However, Hartung discloses the missing/crossed limitations comprising: (1) the second sensor node and the third sensor node are a same sensor node (The safety manager is capable of detecting whether the information from each of the components is in agreement. With regard again to the object detection example, a safety manager can determine whether the information from each of the front-facing camera, the LiDAR, and the RADAR indicates the presence of an upcoming object. When the information indicates agreement (e.g., the information from the three sources each indicate there is an upcoming object), the safety managers can publish an operational message responsive to the agreement (e.g., an upcoming object is present). An operational message may indicate a sensed condition, a planned course of action, or a command or controlling a system to carry out the planned action, see [0053]. FIG. 5 illustrates a safety-critical architecture 500. The safety-critical system 502 is illustrated with components 504, 506, 508, and 510, which represent functionality to carry out some aspect of operation of the safety-critical system 502 outside of detecting component failure and failure management. The components 504, 506, 508, and 510 may be configured to carry out functionality associated with perceiving conditions in the environment, planning one or more actions based on the perceived conditions, and carrying out the actions planned, see [0060]-[00065]. So, the components 504, 506, 508, and 510 work as an unit to carry out the planned action. This technique can be carried out for using the second sensor node and the third sensor node are a same sensor node.).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/M.M.M./Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466